Willson, Judge.
None of the bills of exceptions contained in the record can be considered, for the reason that they were not filed within ten days after the conclusion of the trial. (Shubert v. The State, 20 Texas Ct. App., 320.)
Mrs. Mary Stewig, the owner of the alleged stolen cow, describes the animal as a red cow, with some little white on her, marked with a smooth crop off her left ear. She states that the •cow had some white across her back, and that the bush of her -tail was white. Witness missed the cow from her range in December, 1886, and recovered her in March or April, 1887. Mr. Tom Cardie went after and brought back the cow to the witness. Tom Cardie testified that he recovered the cow described by Mrs. Stewig in Hunt county, from the pasture and possession of one Greeney. He describes the cow as being marked with a smooth crop off the left ear, and testified positively that it was Mrs. Stewig’s cow, he being well acquainted with said cow.
It is not shown by the 'evidence that the defendant had any connection whatever with the theft of this particular cow. The only evidence in the record which connects the defendant with any cow relates to a different animal—to a cow which he traded to one Bill Roberts, and which Roberts traded to one Campbell. This last mentioned cow had no crop off either ear, but was marked with a split in the under part of one ear, and she had a red tail. As presented to us, the evidence entirely fails to identify the cow traded by the defendant to Roberts as Mrs. Stewig’s cow, but on the contrary, shows that they were two different animals.
Because the conviction is not sustained by the evidence, the judgment is reversed and the cause is remanded.

Reversed and remanded.